Citation Nr: 1642925	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  11-16 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran had honorable active duty service from March 1954 to June 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which declined to reopen a previously denied claim for service connection for a left foot disorder.  In July 2015, the Board reopened the previously denied claim for a left foot disorder and remanded it for additional development.  

The Veteran submitted additional evidence directly to the Board after the April 2016 supplemental statement of the case was issued.  He subsequently submitted a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2015). 

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the claim in July 2015 in part to schedule the Veteran for an adequate VA examination.  The VA examiner was asked in pertinent part to provide a detailed summary of the Veteran's history of left foot problems, to include chronic heel pain and the use of a left foot/ankle brace; and to diagnose the current left foot disorder and if no diagnosis was possible, to explain why.

The Veteran underwent a VA foot conditions, including flatfoot (pes planus) Disability Benefits Questionnaire (DBQ) in November 2015.  No response was provided in the diagnosis section.  A November 2015 VA treatment record was cited, which contained an assessment of left medial mid foot bone prominence.  A June 2009 left foot MR was also included, which contained an impression of flexor hallucis longus tenosynovitis.  A November 2015 x-ray of the left foot showed no fractures or dislocations; bone density within normal limits; faint calcification of the plantar fascia; small inferior calcaneal spur; very mild degenerative changes in the first metatarsophalangeal joint; and no other significant findings.  The impression was no acute abnormalities.  The VA examiner did provide a history and did reference specific documents the Board had included in the request for examination.  

The November 2015 VA examiner provided an opinion that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that flexor hallucis longus tenosynovitis is related to overuse and prolonged walking.  The examiner reported that there was no evidence of any chronic foot problem resulting from his service treatment; that the Veteran had a history of heel spur; and that the causes for heel spur are overload through sports, especially sports involving running long distances, jumping, or sports where sudden movements can occur; mountain walking (walking hill-up causes a lot of stretch and stress on the fascia); inadequate footwear; and no cushioning in the shoes.  The examiner also explained that a heel spur is a calcium deposit causing a bony protrusion on the underside of the heel bone; on an X-ray, a heel spur can extend forward by as much as a half-inch; without visible X-ray evidence, the condition is sometimes known as "heel spur syndrome;" although heel spurs are often painless, they can cause heel pain; and that they are frequently associated with plantar fasciitis, a painful inflammation of the fibrous band of connective tissue (plantar fascia) that runs along the bottom of the foot and connects the heel bone to the ball of the foot.  

Although the VA examiner addressed findings of flexor hallucis longus tenosynovitis and heel spurs, the opinion provided by the VA examiner is problematic because it is based in part on the absence of evidence of chronic foot problems in service.  An addendum opinion is needed to address the fact that the Veteran's service treatment records are not available and to address the Veteran's report of chronic foot problems after he left service.  An addendum would also be helpful in order to afford the examiner an opportunity to provide an opinion regarding several other left foot disorders diagnosed during the appeal period, namely plantar fasciitis (VA records dated in August 2007 and February 2008); medial mid foot bone prominence (VA records to include November 2013, May 2014, November 2015 and May 2015); tendonitis, capsulitis with bone spurring (June 2011 private treatment record); ganglion cyst (January 2013 VA examination); and very mild degenerative changes in the first metatarsophalangeal joint (November 2015 x-ray).  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.").  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the electronic claims files and a copy of this remand to the VA examiner who conducted the November 2015 DBQ.  The examiner is asked to provide an addendum opinion as to the following:

Is it at least as likely as not (i.e., probability of 50 percent or greater) that any of the Veteran's left foot disorders diagnosed during the appeal period, namely flexor hallucis longus tenosynovitis; heel spurs; plantar fasciitis; medial mid foot bone prominence; tendonitis, capsulitis with bone spurring; ganglion cyst; and very mild degenerative changes in the first metatarsophalangeal joint, were incurred in or caused by the claimed in-service injury/event?  

The examiner is reminded that service treatment records are not available and that the opinion must be based on the Veteran's assertions that he had chronic foot problems during and after he left service, to include chronic heel pain and the use of a left foot/ankle brace.  The Board points the examiner to the Veteran's June 2013 statement, which provides a detailed account of the Veteran's in-service left foot injury and his treatment for ongoing left foot pain.  

The examiner must provide a complete explanation of his or her opinion, based on his or her clinical experience and medical expertise and on established medical principles.  

2.  Readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Kelli A. Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




